Citation Nr: 0217709	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-08 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had recognized military service during World 
War II.  He died in July 2000, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals 
(Board) from a December 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the disposition of the instant case has been 
completed.

2.  The veteran died in July 2000.  His immediate cause of 
death was cardiac failure, with cerebrovascular accident 
as an antecedent cause.

3.  During his lifetime, the veteran had no service-
connected disability(ies), nor did he ever file a claim 
for VA benefits.

4.  The medical evidence reflects that the veteran's 
cerebrovascular accident, and cardiac failure, first 
occurred over 50 years after his period of recognized 
service.

5.  No competent medical evidence is on file which relates 
the veteran's cardiac failure, nor the underlying 
cerebrovascular accident, to his period of recognized 
military service.


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2002); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This 
law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in 
the instant case.  Here, the RO advised the appellant of 
the evidence necessary to substantiate her claim by 
various documents, including the initial denial in 
December 2000, correspondence dated in March 2001, 
correspondence and the Statement of the Case (SOC) issue 
in August 2001, and the February 2002 Supplemental 
Statement of the Case (SSOC).  Among other things, the 
Board notes that these documents, including the SOC and 
SSOC, summarized the legal requirements for a grant of 
service connection for the cause of a veteran's death, and 
indicated that competent medical evidence relating the 
veteran's death to active service was required.  In 
addition, the March 2001 correspondence, the August 2001 
SOC, and the February 2002 SSOC all specifically noted the 
enactment of the VCAA, including the enhanced duty to 
assist and notify.  As such, the appellant was kept 
apprised of what she must show to prevail in her claim, 
what information and evidence she was responsible for, and 
what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, it does not appear that the appellant has 
identified any pertinent evidence that has not been 
obtained or requested by the RO.  As to any duty to obtain 
a medical opinion on the contended causal link between the 
cause of the veteran's death and service, the Board finds 
no such duty as the record shows that the  immediate cause 
of the veteran's death was cardiac failure, with 
cerebrovascular accident as an antecedent cause, which 
were first shown more than 50 years service.  Any opinion 
at this late date would obviously be speculative at best, 
given the complete absence of any relevant abnormal 
findings during service or for decades thereafter and the 
normal separation examination.  The Board will elaborate 
on this point in the analysis below.

The Board finds that, under the above circumstances,  any 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim, this Court 
has concluded that the VCAA does not apply).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.


Background.  The veteran died in July 2000.  His death 
certificate lists his immediate cause of death as cardiac 
failure, with cerebrovascular accident listed as an 
antecedent cause of death.

During his lifetime, the veteran had no service-connected 
disability(ies), nor did he ever file a claim for VA 
benefits.

The veteran's service medical records are negative for any 
findings regarding cardiovascular or cerebrovascular 
problems during his recognized service.  In fact, his 
cardiovascular system was clinically evaluated as normal 
on a service examination apparently conducted in September 
1945, and on his March 1946 discharge examination.  
Further, the only in-service wound/illness identified by 
the veteran on his September 1945 Affidavit for Philippine 
Army Personnel was pneumonia.

Private medical records from July 2000 reflect that the 
veteran was admitted to hospitalization due to a 
cerebrovascular accident that occurred 2 months earlier, 
without medical follow-up.  Final diagnosis following his 
death was cardiac failure post-cerebrovascular accident.

The appellant also submitted private medical statements 
from C. M., M.D. (Dr. M), dated in April and October 2001.  
In essence, Dr. M stated that he attended the veteran in 
July 2000 for severe weakness post-cerebrovascular 
accident of 2 months duration without medical care, and 
that this was the first time he saw the veteran.


Legal Criteria.  In order to establish service connection 
for the cause of the veteran's death, the evidence must 
show that a disability incurred in or aggravated by active 
service was the principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  In the case of 
contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for arteriosclerosis, brain hemorrhage, 
brain thrombosis, and cardiovascular-renal disease 
including hypertension may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
C.F.R. §§ 3.307, 3.309.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause 
of the veteran's death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991). Nothing on file shows that the 
appellant has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, her contentions cannot constitute competent 
medical evidence; she is not qualified to render a 
competent medical opinion relating the veteran's death to 
his recognized service.

Here, the death certificate shows that the veteran died in 
July 2000, and lists his immediate cause of death as 
cardiac failure, with cerebrovascular accident listed as 
an antecedent cause of death.  The private medical records 
from this period, as well as the medical statements from 
Dr. M, reflect that the cerebrovascular accident occurred 
approximately 2 months prior to the veteran's death in 
July 2000.  In short, it occurred more than 50 years after 
the veteran's period of recognized service.  As neither of 
these conditions were present either during service or 
within the first post-service year, they are not 
presumptively entitled to service connection under 
38 C.F.R. §§ 3.307, 3.309.

No competent medical evidence is on file which otherwise 
relates the veteran's cardiac failure, nor the underlying 
cerebrovascular accident, to his period of recognized 
military service.  Inasmuch as the medical evidence shows 
that the veteran died from conditions that were not 
causally linked to service, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death.  
The Board also finds no basis upon which to request a 
medical opinion.  That is, in the absence of any relevant 
abnormal findings in the service medical records or for 
decades thereafter, and with medical evidence of a 
relatively recent onset date of the fatal cardiac failure 
and the underlying cerebrovascular accident with no 
suggestion of a relationship to the veteran's recognized 
service, the medical evidence is sufficient to adjudicate 
this appeal and there is no duty to provide a medical 
opinion. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application 
in the instant case and the appeal must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  By 
this finding, the Board does not wish to convey any lack 
of sympathy to the appellant.  However, the simple fact is 
that there is no competent medical evidence which relates 
the veteran's death to his recognized service.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

